                Case 20-11568-KBO              Doc 165       Filed 06/18/21         Page 1 of 16




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                               :
In re:                                                         :   Chapter 11
                                                               :
RS FIT NW LLC,1                                                :   Case No. 20-11568 (KBO)
                                                               :
                               Reorganized Debtor.             :
                                                               :
                            NOTICE OF AGENDA OF MATTERS
                         SCHEDULED FOR TELEPHONIC HEARING
                       ON JUNE 22, 2021 AT 10:00 A.M. (EASTERN TIME)2


                ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
                        MUST REGISTER THROUGH ZOOM.

           You must now register for the ZOOM call. When registering, please copy
                         and paste the below link to your browser.

                                         Registration Link:
                      https://debuscourts.zoomgov.com/meeting/register/vJItf-
                                uurjsvGiai03w1yxsqKK0tWTJWrlM

                       After registering, you will receive a confirmation email
                               containing information about joining.

         PLEASE NOTE: COURTCALL WILL NOT BE USED FOR THIS HEARING.




1
  The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s federal
tax identification number, as applicable, is RS FIT NW LLC (9372). By order dated March 16, 2021 [Docket No. 7],
the remaining Reorganized Debtors’ chapter 11 cases were closed. The Reorganized Debtors’ corporate
headquarters and service address is 24 Hour Fitness USA, Inc., 1265 Laurel Tree Lane, Carlsbad, CA 92011.
2
  This agenda contains hyperlinks to filed documents pursuant to the Court’s Interim Order re: Cessation of Hand
Deliveries, dated March 13, 2020. Parties may access the filed documents through the hyperlink for a fee through
the Court’s website at www.deb.uscourts.gov, or the documents may be obtained for free by accessing the Debtors’
restructuring website at https://restructuring.primeclerk.com/24hourfitness.



DOCS_DE:234846.1 00162/001
                Case 20-11568-KBO           Doc 165       Filed 06/18/21   Page 2 of 16




RESOLVED MATTER3

1.        Removal Extension Motion – Third Motion of the Reorganized Debtor for Entry of
          Order (I) Further Extending the Deadline By Which the Reorganized Debtor May
          Remove Civil Actions and (II) Granting Related Relief [Filed: 5/11/21] (Docket No. 94).

          Response Deadline: May 25, 2021 at 4:00 p.m. Eastern Time. Extended to May 28,
          2021 at 4:00 p.m. Eastern Time for Donald Ameral.

          Responses Received:

          a)      Informal Response from Donald Ameral.

          b)      Response of Rhonda Hudson [Filed: 5/25/21] (Docket No. 125).

          c)      Response of Rhonda Hudson [Filed: 5/26/21] (Docket No. 127).

          Related Documents:

          a)      Certification of Counsel Regarding Third Motion of the Reorganized Debtor for
                  Entry of Order (I) Further Extending the Deadline By Which the Reorganized
                  Debtor May Remove Civil Actions and (II) Granting Related Relief [Filed:
                  6/2/21] (Docket No. 134).

          b)      [Signed] Order (I) Further Extending the Deadline By Which the Reorganized
                  Debtor May Remove Civil Actions and (II) Granting Related Relief [Filed:
                  6/3/21] (Docket No. 136).

          Status: The order has been entered. No hearing will be necessary.

ADJOURNED MATTERS

2.        Cure Objections/Assumption and Assignment Objections Relating to First
          Amended Plan – First Amended Joint Chapter 11 Plan of Reorganization of 24 Hour
          Fitness Worldwide, Inc. and Its Debtor Affiliates [Filed: 11/17/20] (Docket No. 1245).

          Response Deadline:      December 11, 2020 at 4:00 p.m. Eastern Time.

          Cure Responses Received:

          a)      Objection of Safeway Inc. to the Assumption Notice for the Sublease of the
                  Property Located in El Cerrito, California (#937) and Reservation of Rights
                  [Filed: 12/10/20] (Docket No. 1338).

          b)      Limited Objection of K-5 Signs and Graphics, Inc. to Confirmation of the First
                  Amended Joint Chapter 11 Plan of Reorganization of 24-Hour Fitness

3
    Docket numbers refer to Case Nos. 20-11558 (KBO) and 20-11568 (KBO).

                                                      2
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO            Doc 165     Filed 06/18/21   Page 3 of 16




                 Worldwide, Inc. and Its Affiliated Debtors and Notice of Assumption of Lease
                 with Respect to Store No. 615 [Filed: 12/10/20] (Docket No. 1342).

        c)       Response and Objection of Shops at Bella Terra Owner, LP Regarding Debtors’
                 Proposed Cure Notice and Chapter 11 Plan [Filed: 12/11/20] (Docket No. 1343).

        d)       Limited Objection of Brookfield Properties Retail, Inc., Centerco Properties,
                 L.L.C., Regency Centers, L.P., ShopCore Properties LP and Site Centers Corp. to
                 Proposed Cure Amounts and Assumption and Assignment of Certain Leases
                 Pursuant to Debtors’ Joint Chapter 11 Plan of Reorganization [Filed: 12/11/20]
                 (Docket No. 1346).

        e)       Limited Objection, Joinder and Reservation of Rights of Post Road Plaza
                 Leasehold, LLC to Notice of Assumption or Assumption and Assignment and
                 Cure Costs Relating to Executory Contracts and Unexpired Leases of the Debtors
                 [Filed: 12/11/20] (Docket No. 1350).

        f)       Limited Objection of Wendt Industries, Inc. d/b/a Club Resource Group to (I)
                 Confirmation of the First Amended Joint Chapter 11 Plan of Reorganization of
                 24-Hour Fitness Worldwide, Inc. and Its Affiliated Debtors, and (II) Notice of
                 Assumption or Assumption and Assignment and Cure Costs Relating to
                 Executory Contracts and Unexpired Leases of the Debtors [Filed: 12/11/20]
                 (Docket No. 1351).

        g)       Koko Marina Holdings, LLC’s Objection to Debtors’ Notice of Assumption or
                 Assignment and Cure Costs Relating to Executory Contracts and Unexpired
                 Leases of the Debtors [Filed: 12/13/20] (Docket No. 1370).

        h)       Cure and Assignment Objection of Westfield, LLC and Certain Landlord
                 Affiliates [Filed: 12/14/20] (Docket No. 1373).

                 (i)         Supplement to Cure and Assignment Objection of Westfield, LLC and
                             Certain Landlord Affiliates [Filed: 12/20/20] (Docket No. 1483).

        i)       Limited Objection of 1830-1850 Ocean Avenue LLC to (I) Debtors’ Plan
                 Supplement for the Debtors’ First Amended Joint Chapter 11 Plan of
                 Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Affiliated Debtors;
                 and (II) Notice of Assumption or Assumption and Assignment and Cure Costs
                 Relating to Executory Contracts and Unexpired Leases of the Debtors [Filed:
                 12/14/20] (Docket No. 1374).

                 (i)         Supplement to Limited Objection of 1830-1850 Ocean Avenue LLC to (I)
                             Debtors’ Plan Supplement for the Debtors’ First Amended Joint Chapter
                             11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its
                             Affiliated Debtors; and (II) Notice of Assumption or Assumption and
                             Assignment and Cure Costs Relating to Executory Contracts and
                             Unexpired Leases of the Debtors [Filed: 12/28/20] (Docket No. 1520).


                                                    3
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO             Doc 165     Filed 06/18/21   Page 4 of 16




        j)       Limited Objection of Glade Inline 2, LLC to Notice of Assumption and
                 Assignment of Executory Contracts or Unexpired Leases and Cure Amounts
                 [Filed: 12/14/20] (Docket No. 1375).

        k)       Kimco Realty Corporation’s Limited Objection to Debtors’ Notice of Assumption
                 or Assumption and Assignment and Cure Costs Relating to Executory Contracts
                 and Unexpired Leases of the Debtors [Filed: 12/15/20] (Docket No. 1386).

        l)       Huntington South Center, LLC’s Response and Reservation of Rights Re: (1)
                 Cure Amount for Assumption of Real Property Lease, and (2) Exhibit D to “Plan
                 Supplement to First Amended Joint Chapter 11 Plan of Reorganization of 24 Hour
                 Fitness Worldwide, Inc. and Its Affiliated Debtors [Filed: 12/15/20] (Docket No.
                 1388).

        m)       Objection of Mililani Shopping Center, LLC to the Debtors’ Notice of
                 Assumption or Assumption and Assignment and Cure Costs Relating to
                 Executory Contracts and Unexpired Leases of the Debtors Pursuant to Proposed
                 Plan of Reorganization [Filed: 12/15/20] (Docket No. 1390).

                 (i)         Objection of Mililani Shopping Center, LLC to the Debtors’ Notice of
                             Assumption or Assumption and Assignment and Cure Costs Relating to
                             Executory Contracts and Unexpired Leases of the Debtors [Filed:
                             12/28/20] (Docket No. 1531).

        n)       Crimson/RELP/Springwoods 24HFP, LLC’s Objection to Debtors’ Proposed
                 Cure Amount [Filed: 12/15/20] (Docket No. 1391).

        o)       Caplow Denver, LLC and Denver Exchange, LLC d/b/a Denver Exchange I,
                 LLC’s Objection to Notice of Assumption and Assignment and Cure Costs
                 Relating to Executory Contracts and Unexpired Leases of the Debtors (ECF No.
                 1302) [Filed: 12/15/20] (Docket No. 1392).

        p)       Limited Objections of 24 HR – TX (TX) Limited Partnership and Fit (TX) LP to
                 Debtors’ Notice of Assumption of Executory Contracts and Unexpired Leases
                 Regarding Debtors’ Proposed Cure Amounts [Filed: 12/15/20] (Docket No.
                 1393).

        q)       Limited Objection (Cure Objection) of Gahrahmat Family Limited Partnership II,
                 LP to Debtor’s Notice of Assumption or Assumption and Assignment and Cure
                 Costs Relating to Executory Contracts and Unexpired Leases of the Debtors
                 [Filed: 12/15/20] (Docket No. 1397).

                 (i)         Limited Objection (Cure Objection) of Gahrahmat Family Limited
                             Partnership II, LP to Debtor’s Notice of Assumption or Assumption and
                             Assignment and Cure Costs Relating to Executory Contracts and
                             Unexpired Leases of the Debtors Pursuant to Proposed Plan of
                             Reorganization [Filed: 12/28/20] (Docket No. 1532).


                                                     4
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO            Doc 165      Filed 06/18/21   Page 5 of 16




        r)       Objection of Village FV, Ltd. to Notice of Cure Amounts with Respect to
                 Executory Contracts and Unexpired Lease of Debtor [Filed: 12/15/20] (Docket
                 No. 1398).

        s)       Objections of AmCap Austin Bluffs LLC, AmCap Tiffany LLC, and ADLP-
                 U&A, LLC to Debtors’ Designated Cure Amount [Filed: 12/15/20] (Docket No.
                 1399).

                 (i)         Objections of AmCap Tiffany LLC, and ADLP-U&A, LLC to Debtors’
                             Amended Designated Cure Amounts [Filed: 12/28/20] (Docket No. 1521).

                 (ii)        Notice of Withdrawal of AmCap Austin Bluffs LLC’s Objection to
                             Debtors’ Designated Cure Amount [Filed: 1/12/21] (Docket No. 1596).

        t)       Objection of Cole 24 Orlando FL, LLC to Notice of Assumption or Assumption
                 and Assignment and Cure Costs Relating to Executory Contracts and Unexpired
                 Leases of the Debtors [Filed: 12/15/20] (Docket No. 1406).

        u)       Objection of Continental 1500 Rosecrans LLC to the Proposed Cure Amount for
                 Assumption of the Lease for Store # 163 [Filed: 12/15/20] (Docket No. 1407).

        v)       Limited Objection of Agree Littleton Co LLC to (I) Debtors’ Plan Supplement for
                 the Debtors’ First Amended Joint Chapter 11 Plan of Reorganization of 24 Hour
                 Fitness Worldwide, Inc. and Its Affiliated Debtors; and (II) Notice of Assumption
                 or Assumption and Assignment and Cure Costs Relating to Executory Contracts
                 and Unexpired Leases of the Debtors [Filed: 12/15/20] (Docket No. 1413).

                 (i)         Supplement to Limited Objection of Agree Littleton Co LLC to (I)
                             Debtors’ Plan Supplement for the Debtors’ First Amended Joint Chapter
                             11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its
                             Affiliated Debtors; and (II) Notice of Assumption or Assumption and
                             Assignment and Cure Costs Relating to Executory Contracts and
                             Unexpired Leases of the Debtor [Filed: 12/28/20] (Docket No. 1519).

        w)       Objection of Vereit Real Estate, L.P. to Notice of Assumption or Assumption and
                 Assignment and Cure Costs Relating to Executory Contracts and Unexpired
                 Leases of the Debtors [Filed: 12/15/20] (Docket No. 1414).

        x)       Objection of Park Square UCF, LLC, to Cure Amount for Assumption of Lease
                 [Filed: 12/15/20] (Docket No. 1415).

        y)       Reservation of Rights of TA Brentwood L.L.C. with Respect to Potential
                 Assumption or Assumption and Assignment of Unexpired Lease [Filed: 12/15/20]
                 (Docket No. 1424).

        z)       Limited Objection and Reservation of Rights of 1301 East Gladstone Street
                 Investors LLC and Vestar California XXI, LLC to Notice of Assumption or


                                                     5
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO             Doc 165     Filed 06/18/21    Page 6 of 16




                 Assumption and Assignment and Curecosts Relating to Executory Contracts and
                 Unexpired Leases of the Debtors [Filed: 12/15/20] (Docket No. 1426).

        aa)     2500 Dunstan LLC’s Objection to Cure Costs and Assumption and Assignment of
                Unexpired Lease [Filed: 12/15/20] (Docket No. 1427).

        bb)      Limited Objection (Cure Objection) and Reservation of Rights of Che Chen Liu
                 and Shu Fen Liu Revocable Trust to Debtors’ Notice of Assumption or
                 Assumption and Assignment and Cure Costs Relating to Executory Contracts and
                 Unexpired Leases of the Debtors [Filed: 12/15/20] (Docket No. 1428).

        cc)      EPR Fitness, LLC, Objection to Conditional Assumption and Proposed Cure
                 Amount with Respect to Non-Residential Lease of Real Property [Filed:
                 12/15/20] (Docket No. 1429).

                 (i)         EPR Fitness, LLC, Continued Objection to Proposed Cure Amount with
                             Respect to Non-Residential Lease of Real Property [Filed: 1/7/21] (Docket
                             No. 1573).

        dd)      Legacy Retail LLC’s Limited Objection to Debtor’s Plan Supplement for
                 Proposed Cure and Motion for Allowance and Payment of Administrative Claim
                 Pursuant to 11 U.S.C. §§ 365(d)(3), 503(b)(1)(A), and 507(a) [Filed: 12/15/20]
                 (Docket No. 1435).

        ee)      Preliminary Objection by Ocean Ice Palace, Inc. to Assumption and Assignment
                 of Lease and Demand for Adequate Assurance of Future Performance [Filed:
                 12/16/20] (Docket No. 1439).

        ff)      Response of Multiple Landlords to Notice of Assumption or Assumption and
                 Assignment and Cure Costs Relating to Executory Contracts and Unexpired
                 Leases of the Debtors [Filed: 12/16/20] (Docket No. 1441).

        gg)      Limited Objection of Brixmor Operating Partnership LP, Centennial Real Estate
                 Company, LLC, Centercal Properties, LLC, East West Bank, Federal Realty
                 Investment Trust, GS Pacific ER LLC, Gerrity Group, Inc., Houston Willowbrook
                 LLC, PGIM Real Estate, Realty Income Corporation, Seven Hills Properties 31,
                 LLC, ShopOne Centers Reit Inc., Steve Padis, Jewelry Plus Enterprises, Inc., The
                 Macerich Company, Urban Edge Properties, and Weitzman to the Notice of
                 Assumption or Assumption and Assignment and Cure Costs Relating to
                 Executory Contracts and Unexpired Leases of the Debtors [Filed: 12/16/20]
                 (Docket No. 1442).

        hh)      Amended Objection of Unitas Trust, LAP Empire Avenue, LLC, Brixmor
                 Operating Partnership LP, Centennial Real Estate Company, LLC, CenterCal
                 Properties, LLC, East West Bank, Federal Realty Investment Trust, GS Pacific
                 ER, LLC, Gerrity Group, LLC, JEWELRY PLUS ENTERPRISES, INC., PGIM
                 Real Estate, Realty Income Corporation, STEVE PADIS, Seven Hills Properties
                 31, LLC, ShopOne Centers REIT Inc., The Macerich Company, Urban Edge

                                                     6
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO        Doc 165      Filed 06/18/21    Page 7 of 16




                 Properties, Weitzman To The Notice Of Assumption Or Assumption And
                 Assignment And Cure Costs Relating To Executory Contracts And Unexpired
                 Leases Of The Debtors [Filed: 12/17/20] (Docket No. 1445).

        ii)      Objection and Reservation of Rights of Chino Central Group, LLC to the Notice
                 of Assumption or Assumption and Assignment and Cure Costs Relating to
                 Executory Contracts and Unexpired Leases of the Debtors [Filed: 12/17/20]
                 (Docket No. 1450).

        jj)      Objection and Reservation of Rights of Hudson Met Park North, LLC to the
                 Notice of Assumption or Assumption and Assignment and Cure Costs Relating to
                 Executory Contracts and Unexpired Leases of the Debtors [Filed: 12/18/20]
                 (Docket No. 1469).

        kk)      Limited Objection and Reservation of Rights of MM/PG (Bayfair) Properties
                 LLC in Connection with the Cure Amount Provided in the Amended Plan
                 Supplement to First Amended Joint Chapter 11 Plan of Reorganization of 24 Hour
                 Fitness Worldwide, Inc. and Its Affiliated Debtors [Filed: 12/21/20] (Docket No.
                 1494).

        ll)      Objection of Sunnyvale Shopping Center, LLC to the Notice of Assumption or
                 Assumption and Assignment and Cure Costs Relating to Executory Contracts and
                 Unexpired Leases of the Debtors (Concerning Store No. 887) [Filed: 12/28/20]
                 (Docket No. 1524).

        mm)      Objection of Comcast Cable Communications Management, LLC to the Debtors’
                 Notice of Assumption or Assumption and Assignment and Cure Costs Relating to
                 Exectuory Contracts and Unexpired Leases [Filed: 12/28/20] (Docket No. 1525).

        nn)      Objection of West Hollywood Development Co., LLC to Notice of Assumption or
                 Assumption and Assignment and Cure Costs Relating to Executory Contracts and
                 Unexpired Leases of the Debtors [Filed: 12/28/20] (Docket No. 1527).

        oo)      Objection of The Irvine Company, LLC and Spring Shopping Center, LLC, to
                 Proposed Cure Amounts and Assumption and Assignment of Certain Leases
                 Pursuant to Debtors’ Joint Chapter 11 Plan of Reorganization [Filed: 12/28/20]
                 (Docket No. 1528).

        pp)      Oracle America, Inc.’s Limited Objection to Debtors’ Proposed Assumption of
                 Executory Contracts [Filed: 12/28/20] (Docket No. 1530).

        qq)      Limited Objection of ABP Pearl Highlands LLC to Debtors’ Notice of
                 Assumption or Assumption and Assignment and Cure Costs Relating to
                 Executory Contracts and Unexpired Leases of the Debtors [Filed: 12/28/20]
                 (Docket No. 1535).




                                                 7
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO         Doc 165      Filed 06/18/21    Page 8 of 16




        rr)      Objection of Miracle Mile Properties, LP with Respect to the Assumption or
                 Assumption and Assignment of Unexpired Lease [Filed: 12/29/20] (Docket No.
                 1540).

        Related Documents:

        a)       Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and
                 Its Debtor Affiliates [Filed: 10/7/20] (Docket No. 1016).

        b)       Disclosure Statement for Joint Chapter 11 Plan of Reorganization of 24 Hour
                 Fitness Worldwide, Inc. and Its Debtor Affiliates [Filed: 10/7/20] (Docket No.
                 1017).

        c)       Notice of Filing of First Amendment to Restructuring Support Agreement [Filed:
                 11/2/20] (Docket No. 1142).

        d)       Notice of Filing of Exhibits to Disclosure Statement for Joint Chapter 11 Plan of
                 Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Debtor Affiliates
                 (Liquidation Analysis and Financial Projections) [Filed: 11/16/20] (Docket No.
                 1174).

        e)       First Amended Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness
                 Worldwide, Inc. and Its Debtor Affiliates [Filed: 11/16/20] (Docket No. 1231).

        f)       Disclosure Statement for First Amended Joint Chapter 11 Plan of Reorganization
                 of 24 Hour Fitness Worldwide, Inc. and Its Debtor Affiliates [Filed: 11/16/20]
                 (Docket No. 1233).

        g)       Notice of Filing of Blacklines of First Amended Plan and Disclosure Statement
                 [Filed: 11/16/20] (Docket No. 1235).

        h)       [Signed] Order (I) Approving Rights Offering Procedures and Related Forms, (II)
                 Authorizing Debtors to Conduct Rights Offering in Connection with Debtors’
                 Plan of Reorganization, (III) Authorizing Entry Into Backstop Commitment
                 Agreement, (IV) Approving Obligations Thereunder, and (V) Granting Related
                 Relief [Filed: 11/16/20] (Docket No. 1241).

        i)       [Signed] Order (1) Approving the Proposed Disclosure Statement and Form and
                 Manner of Notice of Disclosure Statement Hearing, (II) Establishing Solicitation
                 and Voting Procedures, (III) Scheduling Confirmation Hearing, (IV) Establishing
                 Notice and Objection Procedures for Confirmation of the Proposed Plan, and (V)
                 Granting Related Relief [Filed: 11/17/20] (Docket No. 1243).

        j)       Disclosure Statement for First Amended Joint Chapter 11 Plan of Reorganization
                 of 24 Hour Fitness Worldwide, Inc. and Its Debtor Affiliates [Filed: 11/17/20]
                 (Docket No. 1246).



                                                  8
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO         Doc 165     Filed 06/18/21    Page 9 of 16




        k)       Notice of Filing of Blacklines of Solicitation Versions of First Amended Plan and
                 Disclosure Statement [Filed: 11/17/20] (Docket No. 1247).

        l)       Affidavit of Publication Regarding Notice of (I) Approval of Disclosure
                 Statement, (II) Establishment of Voting Record Date, (III) Telephonic Hearing on
                 Confirmation of the Proposed Plan, (IV) Procedures for Objecting to the
                 Confirmation of the Proposed Plan, (V) Procedures and Deadline for Voting on
                 the Proposed Plan [Filed: 11/25/20] (Docket No. 1274).

        m)       Rights Offering Materials [Filed: 11/25/20] (Docket No. 1279).

        n)       Affidavit of Service of Solicitation Materials and Notice of (I) Approval of
                 Disclosure Statement, (II) Establishment of Voting Record Date, (III) Telephonic
                 Hearing on Confirmation of the Proposed Plan, (IV) Procedures for Objecting to
                 the Confirmation of the Proposed Plan, (V) Procedures and Deadline for Voting
                 on the Proposed Plan [Filed: 11/30/20] (Docket No. 1285).

        o)       Notice of Filing of Plan Supplement to First Amended Joint Chapter 11 Plan of
                 Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Affiliated
                 Debtors[Filed: 12/4/20] (Docket No. 1301).

        p)       Notice of Assumption or Assumption and Assignment and Cure Costs Relating to
                 Executory Contracts and Unexpired Leases of the Debtors [Filed: 12/5/20]
                 (Docket No. 1302).

        q)       Notice of Continued Hearing to Consider Confirmation of the First Amended
                 Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and
                 Its Affiliated Debtors [Filed: 12/5/20] (Docket No. 1389).

        r)       Memorandum of Law in Support of Confirmation of the First Amended Joint
                 Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its
                 Affiliated Debtors [Filed: 12/17/20] (Docket No. 1459).

        s)       Declaration of Daniel Hugo in Support of Confirmation of the Debtors' First
                 Amended Joint Chapter 11 Plan of Reorganization [Filed: 12/17/20] (Docket No.
                 1460).

        t)       Declaration of Tyler W. Cowan in Support of Confirmation of the First Amended
                 Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and
                 Its Affiliated Debtors [Filed: 12/17/20] (Docket No. 1461).

        u)       Declaration of James Daloia of Prime Clerk LLC Regarding the Solicitation of
                 Votes and Tabulation of Ballots Cast on the First Amended Joint Chapter 11 Plan
                 of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Affiliated Debtors
                 [Filed: 12/17/20] (Docket No. 1462).




                                                 9
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO        Doc 165       Filed 06/18/21   Page 10 of 16




        v)       [Revised] First Amended Joint Chapter 11 Plan of Reorganization of 24 Hour
                 Fitness Worldwide, Inc. and Its Affiliated Debtors [Filed: 12/18/20] (Docket No.
                 1478).

        w)       Notice of Filing of Blackline of Revised Version of First Amended Joint Chapter
                 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Affiliated
                 Debtors [Filed: 12/18/20] (Docket No. 1480).

        x)       Notice of Filing of Proposed Order (I) Confirming the First Amended Joint
                 Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its
                 Affiliated Debtors and (II) Granting Related Relief [Filed: 12/19/20] (Docket No.
                 1482).

        y)       Notice of Filing of Amended Plan Supplement to First Amended Joint Chapter 11
                 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Affiliated
                 Debtors [Filed: 12/20/20] (Docket No. 1484).

        z)       Notice of Assumption or Assumption and Assignment and Cure Costs Relating to
                 Executory Contracts and Unexpired Leases of the Debtors [Filed: 12/20/20]
                 (Docket No. 1486).

        aa)      [FURTHER REVISED] First Amended Joint Chapter 11 Plan of Reorganization
                 of 24 Hour Fitness Worldwide, Inc. and Its Affiliated Debtors [Filed: 12/20/20]
                 (Docket No. 1487).

        bb)      Notice of Filing of Blackline of Further Revised Version of First Amended Joint
                 Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its
                 Affiliated Debtors [Filed: 12/20/20] (Docket No. 1488).

        cc)      Notice of Filing of Revised Proposed Order (I) Confirming the First Amended
                 Joint Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and
                 Its Affiliated Debtors and (II) Granting Related Relief [Filed: 12/20/20] (Docket
                 No. 1489).

        dd)      Notice of Filing of Revised Confirmation Objection Chart [Filed: 12/20/20]
                 (Docket No. 1490).

        ee)      Notice of Filing of Cure Objection Chart [Filed: 12/20/20] (Docket No. 1491).

        ff)      Certification of Counsel Regarding Further Revised Proposed Order (I)
                 Confirming the First Amended Joint Chapter 11 Plan of Reorganization of 24
                 Hour Fitness Worldwide, Inc. and Its Affiliated Debtors and (II) Granting Related
                 Relief [Filed: 12/21/20] (Docket No. 1506).

        gg)      [Signed] Order (I) Confirming First Amended Joint Chapter 11 Plan of
                 Reorganization of 24 Hour Fitness Worldwide, Inc. and Its Affiliated Debtors and
                 (II) Granting Related Relief [Filed: 12/22/20] (Docket No. 1508).


                                                 10
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO        Doc 165       Filed 06/18/21   Page 11 of 16




        hh)      Notice of Effective Date and Entry of Order (I) Confirming First Amended Joint
                 Chapter 11 Plan of Reorganization of 24 Hour Fitness Worldwide, Inc. and Its
                 Affiliated Debtors and (II) Granting Related Relief [Filed: 12/30/20] (Docket No.
                 1551).

        ii)      Exhibit A to Amended Notice of Agenda of Matters Scheduled for Telephonic
                 Hearing on January 12, 2021 at 11:00 a.m. (Eastern Time) (“Amended Cure
                 Objection Response Chart”) [Filed: 1/12/21] [Docket No. 1591-1).

        Cure Objections Status: To the extent not withdrawn or resolved, all cure objections are
        adjourned to the next omnibus hearing date on July 28, 2021 at 10:00 a.m. Eastern Time,
        with the Reorganized Debtor’s corresponding Response Deadline extended to July 21,
        2021 at 4:00 p.m. Eastern Time. Attached hereto as Exhibit A is a revised status chart
        from the version filed with the notice of agenda at Docket No. 113.

3.      Sixth Omnibus Claims Objection – Reorganized Company’s Sixth (Substantive)
        Omnibus Objection to Reclassify Certain Misclassified Claims [Filed: 4/19/21] (Docket
        No. 74).

        Response Deadline:     May 5, 2021 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Response of Amritpal Singh [Filed: 5/4/21] (Docket No. 84).

        Related Documents:

        a)       Notice of Submission of Proofs of Claim in Connection with the Reorganized
                 Company’s Sixth (Substantive) Omnibus Objection to Reclassify Certain
                 Misclassified Claims [Filed: 5/5/21] (Docket No. 86).

        b)       Certification of Counsel Regarding Reorganized Company’s Sixth (Substantive)
                 Omnibus Objection to Reclassify Certain Misclassified Claims [Filed: 5/17/21]
                 (Docket No. 103).

        c)       [Signed] Order Sustaining the Reorganized Company’s Sixth (Substantive)
                 Omnibus Objection to Reclassify Certain Misclassified Claims [Filed: 5/17/21]
                 (Docket No. 110).

        Status: This matter is adjourned to the next omnibus hearing date on July 28, 2021 at
        10:00 a.m. Eastern Time with respect to (1) the claims of Amritpal Singh and the
        Response of Aritpal Singh; and (2) the claims of Anna Kang. An order has been entered
        on the remaining claims.

4.      Seventh Omnibus Claims Objection – Reorganized Company’s Seventh (Non-
        Substantive) Omnibus Objection to Certain Amended and Superseded Claims [Filed:
        4/19/21] (Docket No. 75).

                                                 11
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO            Doc 165       Filed 06/18/21   Page 12 of 16




        Response Deadline:          May 5, 2021 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Response of Dennis R. Tolton [Filed: 5/12/21] (Docket No. 96).

                 (i)         Response of Dennis R. Tolton [Filed: 5/12/21] (Docket No. 1798).

                 (ii)        Notice of Deficiency [Filed: 5/12/21] (Docket No. 1799).

        Related Documents:

        a)       Notice of Submission of Proofs of Claim in Connection with the Reorganized
                 Company’s Seventh (Non-Substantive) Omnibus Objection to Certain Amended
                 and Superseded Claims [Filed: 5/5/21] (Docket No. 87).

        b)       Certification of Counsel Regarding Reorganized Company’s Seventh (Non-
                 Substantive) Omnibus Objection to Certain Amended and Superseded Claims
                 [Filed: 5/17/21] (Docket No. 104).

        c)       [Signed] Order Sustaining the Reorganized Company's Seventh (Non-
                 Substantive) Omnibus Objection to Certain Amended and Superseded Claims
                 [Filed: 5/17/21] (Docket No. 111)

        Status: This matter is adjourned to the next omnibus hearing date on July 28, 2021 at
        10:00 a.m. Eastern Time with respect to the claims of Dennis R. Tolton and the Response
        of Dennis Tolton. An order has been entered on the remaining claims.

5.      Rhame Relief Motion – Motion of Nenita Aguilar Rhame for Relief from Confirmation
        Order Pursuant to Fed. R. Civ. P. 60(b) and Fed. R. Bankr. P. 9024 and/or for a
        Declaration That the Plan Injunction Does Not Apply [Filed: 4/29/21] (Docket No. 82).

        Response Deadline: May 12, 2021 at 4:00 p.m. Eastern Time (extended for the
        Reorganized Debtor to July 21, 2021).

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: This matter has been adjourned to the next omnibus hearing date on July 28,
        2021 at 10:00 a.m. Eastern Time.




                                                     12
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO       Doc 165       Filed 06/18/21   Page 13 of 16




MATTERS FOR WHICH CNOS OR COCS HAVE BEEN FILED

6.      Eighth Omnibus Claims Objection – Reorganized Company’s Eighth (Substantive)
        Omnibus Objection to Reclassify Certain Misclassified Claims [Filed: 5/21/21] (Docket
        No. 119).

        Response Deadline:     June 8, 2021 at 4:00 p.m. Eastern Time.

        Responses Received: None.

        Related Documents:

        a)       Notice of Submission of Proofs of Claim in Connection with the Reorganized
                 Company’s Eighth (Substantive) Omnibus Objection to Reclassify Certain
                 Misclassified Claims [Filed: 6/8/21] (Docket No. 143).

        b)       Certification of Counsel Regarding Reorganized Company’s Eighth (Substantive)
                 Omnibus Objection to Reclassify Certain Misclassified Claims [Filed: 6/18/21]
                 (Docket No. 160).

        Status: A certification of counsel has been filed. The Reorganized Debtor requests entry
        of the order attached to the certification of counsel.

7.      Ninth Omnibus Claims Objection – Reorganized Company’s Ninth (Substantive)
        Omnibus Objection to Reclassify Certain Misclassified Claims [Filed: 5/21/21] (Docket
        No. 120).

        Response Deadline:     June 8, 2021 at 4:00 p.m. Eastern Time.

        Responses Received: None.

        Related Documents:

        a)       Notice of Submission of Proofs of Claim in Connection with the Reorganized
                 Company’s Ninth (Substantive) Omnibus Objection to Reclassify Certain
                 Misclassified Claims [Filed: 6/8/21] (Docket No. 144)

        b)       Certification of No Objection Regarding Reorganized Company’s Ninth
                 (Substantive) Omnibus Objection to Reclassify Certain Misclassified Claims
                 [Filed: 6/18/21] (Docket No. 161).

        Status: A certification of no objection has been filed. The Reorganized Debtor requests
        entry of the order attached to the certification of no objection.

8.      Tenth Omnibus Claims Objection – Reorganized Company’s Tenth (Substantive)
        Omnibus Objection to Reclassify Certain Misclassified Claims [Filed: 5/21/21] (Docket
        No. 121).

                                                13
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO       Doc 165       Filed 06/18/21   Page 14 of 16




        Response Deadline:     June 8, 2021 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Response of Monica M. Preston [Filed: 6/7/21] (Docket No. 140).

        Related Documents:

        a)       Notice of Submission of Proofs of Claim in Connection with the Reorganized
                 Company’s Tenth (Substantive) Omnibus Objection to Reclassify Certain
                 Misclassified Claims [Filed: 6/8/21] (Docket No. 145)

        b)       Certification of Counsel Regarding Reorganized Company’s Tenth (Substantive)
                 Omnibus Objection to Reclassify Certain Misclassified Claims [Filed: 6/18/21]
                 (Docket No. 162).

        Status: A certification of counsel has been filed. The Reorganized Debtor requests entry
        of the order attached to the certification of counsel.

9.      Eleventh Omnibus Claims Objection – Reorganized Company’s Eleventh (Non-
        Substantive) Omnibus Objection to Certain Insufficient Documentation Claims [Filed:
        5/21/21] (Docket No. 122).

        Response Deadline:     June 8, 2021 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Response of Kwame Owen Kelly-Barlow [Filed: 6/7/21] (Docket No. 141).

        Related Documents:

        a)       Notice of Submission of Proofs of Claim in Connection with the Reorganized
                 Company’s Eleventh (Non-Substantive) Omnibus Objection to Certain
                 Insufficient Documentation Claims [Filed: 6/8/21] (Docket No. 146).

        b)       Certification of Counsel Regarding Reorganized Company’s Eleventh (Non-
                 Substantive) Omnibus Objection to Certain Insufficient Documentation Claims
                 [Filed: 6/18/21] (Docket No. 163).

        Status: A certification of counsel has been filed. The Reorganized Debtor requests entry
        of the order attached to the certification of counsel.

10.     Twelfth Omnibus Claims Objection – Reorganized Company’s Twelfth (Non-
        Substantive) Omnibus Objection to Certain Late Filed Claims [Filed: 5/21/21] (Docket
        No. 123).

        Response Deadline:     June 8, 2021 at 4:00 p.m. Eastern Time.


                                                14
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO       Doc 165       Filed 06/18/21   Page 15 of 16




        Responses Received:

        a)       Response of Creditor Danny Weaver to Reorganized Company’s Twelfth (Non-
                 Substantive) Omnibus Objection to Certain Late Filed Claims [Filed: 6/7/21]
                 (Docket No. 139).

        Related Documents:

        a)       Certification of Counsel Regarding Reorganized Company’s Twelfth (Non-
                 Substantive) Omnibus Objection to Certain Late Filed Claims [Filed: 6/18/21]
                 (Docket No. 164).

        Status: A certification of counsel has been filed. The Reorganized Debtor requests entry
        of the order attached to the certification of counsel.

11.     Motion to Modify Local Rule – Motion of Reorganized Debtor for Entry of an Order
        Modifying the Requirements of Local Rule 3007-1(e)(iv) with Respect to the
        Reorganized Company’s Forthcoming Omnibus Claims Objection to Membership
        Agreement Claims [Filed: 6/8/21] (Docket No. 148).

        Response Deadline:     June 15, 2021 at 4:00 p.m. Eastern Time.

        Responses Received: None.

        Related Documents:

        a)       Certification of No Objection Regarding Motion of Reorganized Debtor for Entry
                 of an Order Modifying the Requirements of Local Rule 3007-1(e)(iv) with
                 Respect to the Reorganized Company’s Forthcoming Omnibus Claims Objection
                 to Membership Agreement Claims [Filed: 6/17/21] (Docket No. 157).

        Status: A certification of no objection has been filed. The Reorganized Debtor requests
        entry of the order attached to the certification of no objection.




                                                15
DOCS_DE:234846.1 00162/001
               Case 20-11568-KBO   Doc 165      Filed 06/18/21   Page 16 of 16




 Dated: June 18, 2021              PACHULSKI STANG ZIEHL & JONES LLP
        Wilmington, Delaware

                                   /s/ Peter J. Keane
                                   Laura Davis Jones (DE Bar No. 2436)
                                   Timothy P. Cairns (DE Bar No. 4228)
                                   Peter J. Keane (DE Bar No. 5503)
                                   919 North Market Street, 17th Floor
                                   P.O. Box 8705
                                   Wilmington, Delaware 19899-8705 (Courier 19801)
                                   Telephone: (302) 652-4100
                                   Facsimile: (302) 652-4400

                                   -and-

                                   ROPES & GRAY LLP
                                   Ryan Preston Dahl (admitted pro hac vice)
                                   Emily Kehoe (admitted pro hac vice)
                                   Lindsay Lersner (admitted pro hac vice)
                                   1211 Avenue of the Americas
                                   New York, New York 10036
                                   Telephone: (212) 596-9000
                                   Facsimile: (212) 596-9090

                                   Attorneys for the Reorganized Company




                                           16
DOCS_DE:234846.1 00162/001
